DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 10/16/18, the following is a non-final first office action.  Claims 1-20 are pending in this application and are rejected as follows.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of organizing human interactions. The claimed invention is a method that allows for access by a user, and update of electronic reservation records for a user, which is a method of managing interactions between people. The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, and updating, reservation 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing and updating information related to reservation records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse, (US 9727846)
As per claim 1, Keough discloses:
at least one processor, ([0043]); and
one or more computer readable media including instructions which, when executed by the at least one processor, ([0131] Moreover, the program of the present invention may be encrypted and distributed to users in the form of a storage medium such as a CD-ROM. In this case, only users who satisfy predetermined conditions are allowed to download decryption key information from a web site via the Internet. Then, the users execute the encrypted program using the key information and install the program to a computer. In addition, the functions of the above exemplary embodiments can be realized by the computer executing the read program as well as by carrying out whole or a part of the actual processing with an OS running on the computer according to an instruction corresponding to the program);
cause the at least one processor to:
cause to be displayed, to a user, a first user interface including a first selectable option authorizing an automatic room reservation, ([0048] A display unit 306 displays various kinds of information to offer a user interface. To be specific, the display unit 306 displays an operation screen for inputting an instruction for the PC 120 and image data stored in the HDD 304 according to an instruction from the CPU 301. A user enters an instruction for the PC 120 using a keyboard 307 based on data displayed on the display unit 306; ALSO SEE )[0016] Referring to FIGS. 1-3, at the moment the user communicates with system 10, the data sorter 16 conducts a rapid best-fit analysis using a comparison subsystem 33, such as by using automatic software-based steps to compare and rate the available services 35 by location with the location, or designated location, of the user to obtain the optimal service according to the particular user preferences or pre-sets, shown schematically within user needs and location database 38. The user may choose to allow an automatic acceptance of a service reservation or may choose to conduct an accept/reject step or steps with the data sorter prior to accepting a proposed reservation).

Keough does not disclose the following limitations, however, Hapse discloses:
an automatic room reservation for at least a first meeting event scheduled to occur during a first time period; Description Paragraph - DETX (26): In one aspect of the present arrangements, the meeting server application 140 or the meeting client application 152 can suggest to the first recipient a meeting room that is available at the scheduled time of the meeting and prompt the first recipient to confirm a reservation for that meeting room. In another arrangement, the meeting server application 140 or the meeting client application 152 can present to the first recipient a list of meeting rooms available at the location associated with the first recipient at the scheduled time of the meeting. In one arrangement, the meeting rooms indicated in the list can be meeting rooms having a maximum capacity at least equal to the total number of recipients associated with the location with which the first recipient is associated.  record, in response to a first user selection of the first selectable option, a first authorization to automatically reserve a room for the first meeting event; automatically initiate, in response to the recorded first authorization and at a time prior to the first meeting event, a first search for at least a first room that is available during the first time period; and automatically reserve the first room for use during the first time period, (Description Paragraph - DETX (27): The list can be provided in the pop-up window or another window. From the list, the first recipient can select a meeting room to reserve, and reserve that meeting room. For example, the meeting server application 140 or the meeting client application 152 can interface with a meeting room reservation application to access the list of available meeting rooms, and automatically reserve the meeting room selected by the first participant at the scheduled time of the meeting. The meeting room reservation application may be executed on the server 110, the client device 122 or on another processing system to which the server 110 and/or client device 122 is/are communicatively linked).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 8, this claim recites similar limitations to those disclosed in independent claim 1, and is therefore rejected for similar reasons.

As per claim 9, Keough does not disclose:
 wherein the first selectable option further authorizes automatic room reservations for each of a plurality of recurring meeting events including the first meeting event and a subsequent second meeting event; and the method further comprises: automatically initiating, in response to the recorded first authorization and at a time prior to the second meeting event, a second search for at least a second room that is available during a second time period in which the second meeting event is scheduled to occur; and automatically reserving the second room for use during the second time period.

However, Hapse discloses in: Description Paragraph - DETX (31):In illustration, the meeting server application 140 or the meeting client application 154 can receive an indication from a second recipient of whether the reserved meeting room at the first recipient's associated location is suitable for the second recipient. Responsive to the indication indicating that the reserved meeting room is not suitable for the second recipient, the second recipient can be prompted to reserve another meeting room. For example, an indication of a meeting room suitable to the second recipient can be received from the second recipient. In a further aspect, responsive to receiving from the second recipient an indication indicating that the reserved meeting room is not suitable for the second recipient, a list of new meeting rooms available at the location associated with the second recipient at the scheduled time of the meeting can be presented to the second recipient. Since the second recipient indicated the meeting room reserved by the first participant is not suitable, the list can be exclusive of the meeting room selected by the first recipient. The second participant can select a suitable meeting room from the list.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse(US 9727846), and further in view of Marianko (US 20160180259 A1).

As per claim 2, Keough does not disclose:
access a directory of currently authorized users of an automatic room reservation system;
However Hapse discloses in: Description Paragraph - DETX (23):The respective locations of the sender and the first recipient can be determined in any suitable manner. For example, the locations can be determined based on respective e-mail identifiers associated with the sender and the first recipient, respective IP addresses associated with the sender and the first recipient, respective records associated with the sender and the first recipient contained in a personnel directory (not shown), GPS coordinates, or the like.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Furthermore, Keough does not disclose the following:
determine, based on the accessing of the directory, that the user is no longer an authorized user; and automatically cancel the reservation of the first room.

However, Marianko (US 20160180259 A1) disclose in [0399] Continuing with the example, in step 1130, system 100 determines if the second room is actually available. If there isn't another room available, system 100 would notify the organizer that there is no other rooms available in step 1135. The system 100 would then continue to send a command to control the associated preset resources 135 in step 1115 for room 101. As such, the reservation of the first room 101 is maintained. However, if the second room is available with a maximum capacity number of twenty-five in step 1130, system 100 notifies the organizer that the second room is available and requests the organizer to accept or reject the room in step 1133. The organizer may want to reject the second room for various reasons such as it would require too much effort to relocate the attendees. In that case, system 100 would maintain the reservation of the first room and notifies the organizer the reservation of the first room is maintained in step 1134. If the organizer does accept the second room, system 100 reserves the second room and cancels the first room in step 1140. Further, system 100 notifies the organizer that the second room has been reserved and the first room has been canceled in step 1140. The system 100 would then send a command to control the associated preset resources 135 in step 1115.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Marianko in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Keough does not disclose the following:
wherein the first selectable option further authorizes automatic room reservations for each of a plurality of meeting events including the first meeting event and a subsequent second meeting event; and

the method further comprises: automatically initiating, in response to the recorded first authorization and at a time prior to the second meeting event, a second search for a room that is available during a second time period in which the second meeting event is scheduled to occur; determining that there is no room available for use during the second time period; and automatically transmitting, to the user, a message indicating that no room is currently available for use during the second time period.

However, Marianko (US 20160180259 A1) discloses in [0399] Continuing with the example, in step 1130, system 100 determines if the second room is actually available. If there isn't another room available, system 100 would notify the organizer that there is no other rooms available in step 1135. The system 100 would then continue to send a command to control the associated preset resources 135 in step 1115 for room 101. As such, the reservation of the first room 101 is maintained. However, if the second room is available with a maximum capacity number of twenty-five in step 1130, system 100 notifies the organizer that the second room is available and requests the organizer to accept or reject the room in step 1133. The organizer may want to reject the second room for various reasons such as it would require too much effort to relocate the attendees. In that case, system 100 would maintain the reservation of the first room and notifies the organizer the reservation of the first room is maintained in step 1134. If the organizer does accept the second room, system 100 reserves the second room and cancels the first room in step 1140. Further, system 100 notifies the organizer that the second room has been reserved and the first room has been canceled in step 1140. The system 100 would then send a command to control the associated preset resources 135 in step 1115.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Marianko in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
     
As per claim 11, Keough does not disclose:
accessing a directory of currently authorized users of an automatic room reservation system; determining, based on the accessing of the directory, that the user is no longer an authorized user.
However, Hapse discloses in Description Paragraph - DETX (23):The respective locations of the sender and the first recipient can be determined in any suitable manner. For example, the locations can be determined based on respective e-mail identifiers associated with the sender and the first recipient, respective IP addresses associated with the sender and the first recipient, respective records associated with the sender and the first recipient contained in a personnel directory (not shown), GPS coordinates, or the like.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Furthermore, Keough does not disclose:
and automatically canceling the reservation of the first room.
However, Marianko (US 20160180259 A1) disclose in [0399] Continuing with the example, in step 1130, system 100 determines if the second room is actually available. If there isn't another room available, system 100 would notify the organizer that there is no other rooms available in step 1135. The system 100 would then continue to send a command to control the associated preset resources 135 in step 1115 for room 101. As such, the reservation of the first room 101 is maintained. However, if the second room is available with a maximum capacity number of twenty-five in step 1130, system 100 notifies the organizer that the second room is available and requests the organizer to accept or reject the room in step 1133. The organizer may want to reject the second room for various reasons such as it would require too much effort to relocate the attendees. In that case, system 100 would maintain the reservation of the first room and notifies the organizer the reservation of the first room is maintained in step 1134. If the organizer does accept the second room, system 100 reserves the second room and cancels the first room in step 1140. Further, system 100 notifies the organizer that the second room has been reserved and the first room has been canceled in step 1140. The system 100 would then send a command to control the associated preset resources 135 in step 1115.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Marianko in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse(US 9727846), and further in view of ISAACSON (US 20160300411 A1).

As per claim 3, Keough does not disclose:
access a resource usage policy associated with an automatic room reservation system; determine, based on the accessing of the resource usage policy, that there is a policy precluding reservation of a room for the first meeting for a predetermined period of time prior to the start time of the first meeting; and delay the initiation of the first search until after the expiration of the predetermined period of time.

However, ISAACSON (US 20160300411 A1) discloses in [0022] Additionally, an application or app, downloaded to a mobile device can be associated with the policy. The system can provide, via the app, a notification to the user based on a time of unlocking a door at the business entity and the system can perform an action based on a response to the notification from the user. For example, the system can provide a notification to the user upon unlocking a room door and entering the room that the user is ten minutes late for a dinner appointment. The system can take advantage of a location-based service such as GPS to confirm that the user is inside the hotel room. The system can suggest postponing the dinner appointment for thirty minutes to allow the user time to get to the restaurant. The user can use the app to respond to the notification such as confirming the dinner appointment postponement. Then, the app would postpone the dinner reservation automatically. In another example, a user can specify a time frame each day via the app, when his hotel room is available for cleaning to avoid room cleaning at inconvenient times. The user can specify a time frame during which he will be participating in the conference and will not need access to his room. In another example, a user can grant permission for a second user to temporarily access the user's room for a specific time frame using the app. In this example, a second user can be granted permission to enter a user's room to retrieve a forgotten item, such as car keys, because the second user was going to his own hotel room located adjacent to the user's room, to retrieve an item as well. Users can utilize social networking to grant temporary permission to one or more friends to unlock a door. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ISAACSON in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12 Keough does not disclose:
accessing a resource usage policy associated with an automatic room reservation system; determining, based on the accessing of the resource usage policy, that there is a policy precluding reservation of a room for the first meeting for a predetermined period of time prior to the start time of the first meeting; and delaying the initiation of the first search until after the expiration of the predetermined period of time.
However, ISAACSON (US 20160300411 A1) discloses in [0022] Additionally, an application or app, downloaded to a mobile device can be associated with the policy. The system can provide, via the app, a notification to the user based on a time of unlocking a door at the business entity and the system can perform an action based on a response to the notification from the user. For example, the system can provide a notification to the user upon unlocking a room door and entering the room that the user is ten minutes late for a dinner appointment. The system can take advantage of a location-based service such as GPS to confirm that the user is inside the hotel room. The system can suggest postponing the dinner appointment for thirty minutes to allow the user time to get to the restaurant. The user can use the app to respond to the notification such as confirming the dinner appointment postponement. Then, the app would postpone the dinner reservation automatically. In another example, a user can specify a time frame each day via the app, when his hotel room is available for cleaning to avoid room cleaning at inconvenient times. The user can specify a time frame during which he will be participating in the conference and will not need access to his room. In another example, a user can grant permission for a second user to temporarily access the user's room for a specific time frame using the app. In this example, a second user can be granted permission to enter a user's room to retrieve a forgotten item, such as car keys, because the second user was going to his own hotel room located adjacent to the user's room, to retrieve an item as well. Users can utilize social networking to grant temporary permission to one or more friends to unlock a door. 
Claims 4, 6, 13, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse(US 9727846), and further in view of Duggan (US 20160063449 A1).

As per claim 4, Keough does not disclose:
receive, from the user, a first room criterion;
create, in response to receiving the first room criterion, a first filter configured to automatically limit the first search to rooms that meet the first room criterion; and
automatically apply the first filter to the first search when the first search is initiated.

However, Duggan (US 20160063449 A1) discloses in [0032] Upon receiving the request, including the meeting criteria (from step 202) and a ranking of the meeting criteria (from step 204), the scheduling system 200 can proceed to determine at least one meeting data set for recommendation to the organizer based on the received information. The meeting data set can define at least one of a proposed time, a proposed room, or a list of recommended participants for the meeting. FIG. 3 shows a flow chart 300 depicting a general process flow associated with determining the meeting data set, which includes determining the availability data for each participant and for each potential room (step 302), formulating a set of one or more variables, a set of one or more meeting constraints, and a solution domain defined by the availability data of the participants and the availability data of the potential rooms (step 304), and performing a backtracking search within the solution domain to determine the meeting data set for the set of variables that satisfies the set of meeting constraints (step 306). If a meeting data set is determined from the backtracking search (step 308), the meeting data set is supplied (step 312) to step 208 of FIG. 2 for recommendation to the organizer Otherwise, a revised set of variables and a revised solution domain is generated (step 310). If the revised set of variables is not empty or includes a number of variables greater than or equal to a threshold provided by the organizer (step 314), a next backtracking search is performed (repeat step 306) within the revised solution domain to determine a meeting data set for the revised set of variables that satisfies one or more of the meeting constraints. Steps 306, 308 and 310 can be repeated until (i) a meeting data set is found within the revised solution domain for the revised set of variables (step 312), (ii) the revised set of variables becomes empty (step 314) or (iii) the revised set includes a number of variables less than the threshold (step 314). If the revised set of variables is empty or has a number of variables less than the threshold, a meeting data set that includes a room with conferencing capability can be located (step 316) and supplied to step 208 of FIG. 2 for recommendation to the organizer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Duggan in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Keough does not disclose:
wherein the first room criterion requires that the first room be located within a specific building.

However, Hapse discloses in: Description Paragraph - DETX (15):Arrangements described herein relate to managing meeting invitations and, more particularly, to associating a meeting room with a meeting. In illustration, a person (hereinafter "recipient") can receive an invitation for a meeting. A location associated with the recipient, for example the location where the recipient works, can be automatically identified and compared to the location associated with the sender of the invitation. If the locations are not similar (e.g., not in the same building, city, etc.), the recipient can be prompted to select a meeting room at the recipient's location. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Keough does not disclose:
receiving, from the user, a first room criterion; creating, in response receiving the first room criterion, a first filter configured to automatically limit the first search to rooms that meet the first room criterion; and automatically applying the first filter to the first search when the first search is initiated.
However, Duggan (US 20160063449 A1) discloses in [0032] Upon receiving the request, including the meeting criteria (from step 202) and a ranking of the meeting criteria (from step 204), the scheduling system 200 can proceed to determine at least one meeting data set for recommendation to the organizer based on the received information. The meeting data set can define at least one of a proposed time, a proposed room, or a list of recommended participants for the meeting. FIG. 3 shows a flow chart 300 depicting a general process flow associated with determining the meeting data set, which includes determining the availability data for each participant and for each potential room (step 302), formulating a set of one or more variables, a set of one or more meeting constraints, and a solution domain defined by the availability data of the participants and the availability data of the potential rooms (step 304), and performing a backtracking search within the solution domain to determine the meeting data set for the set of variables that satisfies the set of meeting constraints (step 306). If a meeting data set is determined from the backtracking search (step 308), the meeting data set is supplied (step 312) to step 208 of FIG. 2 for recommendation to the organizer Otherwise, a revised set of variables and a revised solution domain is generated (step 310). If the revised set of variables is not empty or includes a number of variables greater than or equal to a threshold provided by the organizer (step 314), a next backtracking search is performed (repeat step 306) within the revised solution domain to determine a meeting data set for the revised set of variables that satisfies one or more of the meeting constraints. Steps 306, 308 and 310 can be repeated until (i) a meeting data set is found within the revised solution domain for the revised set of variables (step 312), (ii) the revised set of variables becomes empty (step 314) or (iii) the revised set includes a number of variables less than the threshold (step 314). If the revised set of variables is empty or has a number of variables less than the threshold, a meeting data set that includes a room with conferencing capability can be located (step 316) and supplied to step 208 of FIG. 2 for recommendation to the organizer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Duggan in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Keough does not disclose:
wherein the first room criterion requires that the first room be located within a specific building.
However, Hapse discloses in Description Paragraph - DETX (15):Arrangements described herein relate to managing meeting invitations and, more particularly, to associating a meeting room with a meeting. In illustration, a person (hereinafter "recipient") can receive an invitation for a meeting. A location associated with the recipient, for example the location where the recipient works, can be automatically identified and compared to the location associated with the sender of the invitation. If the locations are not similar (e.g., not in the same building, city, etc.), the recipient can be prompted to select a meeting room at the recipient's location. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse(US 9727846), and further in view of Duggan (US 20160063449 A1), and further in view of McNamara (US 20110106573 A1).

As per claim 5, Keough does not disclose:
wherein the first room criterion requires that the first room include one of a teleconferencing system, a minimum room capacity, and accessibility for persons with disabilities.

However, McNamara (US 20110106573 A1) disclose in [0046] In some embodiments, weighting factors may be used for other purposes besides reducing the effects of statistical outliers. For example, weighting factors may be used to show a preference for one or more attendees. For instance, a high ranking member of an organization may be assigned a weighting factor greater than others to demonstrate a preference for his/her location in determining the reduced cost meeting room. Weighting factors may also be assigned to handicap attendees such that the distance they need to travel is potentially decreased. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Duggan in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Duggan (US 20160063449 A1), and further in view of Hapse(US 9727846), and further in view of McNamara (US 20110106573 A1).

As per claim 19, Duggan discloses:
receiving a start time and an end time for the first meeting event via the first input field; Duggan [0028] The desired time frame supplied by the organizer can include a date, a starting time, an ending time, a duration limit, or any combination thereof. At least one of the date, starting time, ending time or duration limit can be associated with a particular time zone, which can be specified by the user or automatically set as the time zone of the meeting organizer

receiving a first room criterion via the second input field; (Duggan (US 20160063449 A1) [0032] Upon receiving the request, including the meeting criteria (from step 202) and a ranking of the meeting criteria (from step 204), the scheduling system 200 can proceed to determine at least one meeting data set for recommendation to the organizer based on the received information. The meeting data set can define at least one of a proposed time, a proposed room, or a list of recommended participants for the meeting. FIG. 3 shows a flow chart 300 depicting a general process flow associated with determining the meeting data set, which includes determining the availability data for each participant and for each potential room (step 302), formulating a set of one or more variables, a set of one or more meeting constraints, and a solution domain defined by the availability data of the participants and the availability data of the potential rooms (step 304), and performing a backtracking search within the solution domain to determine the meeting data set for the set of variables that satisfies the set of meeting constraints (step 306). If a meeting data set is determined from the backtracking search (step 308), the meeting data set is supplied (step 312) to step 208 of FIG. 2 for recommendation to the organizer Otherwise, a revised set of variables and a revised solution domain is generated (step 310). If the revised set of variables is not empty or includes a number of variables greater than or equal to a threshold provided by the organizer (step 314), a next backtracking search is performed (repeat step 306) within the revised solution domain to determine a meeting data set for the revised set of variables that satisfies one or more of the meeting constraints. Steps 306, 308 and 310 can be repeated until (i) a meeting data set is found within the revised solution domain for the revised set of variables (step 312), (ii) the revised set of variables becomes empty (step 314) or (iii) the revised set includes a number of variables less than the threshold (step 314). If the revised set of variables is empty or has a number of variables less than the threshold, a meeting data set that includes a room with conferencing capability can be located (step 316) and supplied to step 208 of FIG. 2 for recommendation to the organizer).

automatically initiating, in response to receiving the start time, the end time, and the first room criterion, a first search for one or more rooms that are available for use during the first meeting event and meet the first room criterion, (Duggan (US 20160063449 A1) [0032] Upon receiving the request, including the meeting criteria (from step 202) and a ranking of the meeting criteria (from step 204), the scheduling system 200 can proceed to determine at least one meeting data set for recommendation to the organizer based on the received information. The meeting data set can define at least one of a proposed time, a proposed room, or a list of recommended participants for the meeting. FIG. 3 shows a flow chart 300 depicting a general process flow associated with determining the meeting data set, which includes determining the availability data for each participant and for each potential room (step 302), formulating a set of one or more variables, a set of one or more meeting constraints, and a solution domain defined by the availability data of the participants and the availability data of the potential rooms (step 304), and performing a backtracking search within the solution domain to determine the meeting data set for the set of variables that satisfies the set of meeting constraints (step 306). If a meeting data set is determined from the backtracking search (step 308), the meeting data set is supplied (step 312) to step 208 of FIG. 2 for recommendation to the organizer Otherwise, a revised set of variables and a revised solution domain is generated (step 310). If the revised set of variables is not empty or includes a number of variables greater than or equal to a threshold provided by the organizer (step 314), a next backtracking search is performed (repeat step 306) within the revised solution domain to determine a meeting data set for the revised set of variables that satisfies one or more of the meeting constraints. Steps 306, 308 and 310 can be repeated until (i) a meeting data set is found within the revised solution domain for the revised set of variables (step 312), (ii) the revised set of variables becomes empty (step 314) or (iii) the revised set includes a number of variables less than the threshold (step 314). If the revised set of variables is empty or has a number of variables less than the threshold, a meeting data set that includes a room with conferencing capability can be located (step 316) and supplied to step 208 of FIG. 2 for recommendation to the organizer).

Duggan does not disclose the following:
causing to be displayed, to the user, a list of suggested meeting rooms, the list of suggested meeting rooms including a first room of the one or more rooms that is available for use during the first meeting event and meets the first room criterion.
However, Hapse discloses in Description Paragraph - DETX (26):In one aspect of the present arrangements, the meeting server application 140 or the meeting client application 152 can suggest to the first recipient a meeting room that is available at the scheduled time of the meeting and prompt the first recipient to confirm a reservation for that meeting room. In another arrangement, the meeting server application 140 or the meeting client application 152 can present to the first recipient a list of meeting rooms available at the location associated with the first recipient at the scheduled time of the meeting. In one arrangement, the meeting rooms indicated in the list can be meeting rooms having a maximum capacity at least equal to the total number of recipients associated with the location with which the first recipient is associated; Description Paragraph - DETX (27):The list can be provided in the pop-up window or another window. From the list, the first recipient can select a meeting room to reserve, and reserve that meeting room. For example, the meeting server application 140 or the meeting client application 152 can interface with a meeting room reservation application to access the list of available meeting rooms, and automatically reserve the meeting room selected by the first participant at the scheduled time of the meeting. The meeting room reservation application may be executed on the server 110, the client device 122 or on another processing system to which the server 110 and/or client device 122 is/are communicatively linked.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Duggan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Duggan does not disclose the following:
causing to be displayed, to a user, a first user interface including a first input field for scheduling a time for a first meeting event and a second input field for selecting required meeting room resources, However, McNamara discloses in [0020] The calendar database 106 may also store data related to meeting rooms and users of the calendar application 110. Meeting room data includes the location of a meeting room (e.g. its geographic coordinates), availability of the meeting room (e.g. whether or not it is reserved for a meeting), resources available in the meeting room (e.g. special video conferencing equipment), etc. User data includes the schedule of a user (including scheduled meeting times and locations), contact information for the user, the user's primary desk location, etc. The calendar database 106 may be implemented using a hierarchical model, network model, relational model, entity-relationship, object-relational model, object model, or any other type of database model. Further, the database may be stored on a centralized server or in a set of distributed storage facilities. For example, in one embodiment each client terminal 102(1-k) may locally store user data for its corresponding or respective user such that the client terminals 102(1-k) form a calendar database. In another embodiment, all users' schedules, related user data and meeting room data for all possible meeting rooms are stored in a centralized server to form a centralized calendar database; [0027] In one embodiment, the query may include a list of resources required during the new meeting. For example, the query may indicate a need for a projector or other visual aid device during the new meeting. Accordingly, the list of available meeting rooms in that case may include meeting rooms available during the chosen time period which also contain the designated resource. In one embodiment, the client terminal 102(1) assists the calendar server 106 in executing the query by jointly performing the query on the calendar database 106.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McNamara in the systems of Duggan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse(US 9727846), and further in view of Duggan (US 20160063449 A1), and further in view of Marianko (US 20160180259 A1).

As per claim 7, Keough discloses:
detect, after the reserving of the first room, a change in room availability for the first time period; automatically initiate, in response to the detection of the change in room availability, a second search for at least a second room that is available during the first time period; determine the second room is a better match with the first room criterion than the first room; automatically reserve the second room for use during the first time period, ([0015] In one embodiment, system 10 relies on a high volume or streams of data 22 that provide signals to reservation data sorter 16, which then maintains a constant update of availability of one or more services. These services are also rapidly prioritizable in order to find best matches with the needs of various users. As the availability of the services change, which is likely to be at all times, then the data is automatically updated.; [0017] In another embodiment, a network-enabled system includes a server computer hosting unique data transmitted from the remote users and service providers. The system also includes a user communication device providing access to the server having a plurality of data matches for a preference set of services desired by the user. The server computer provides a user interface whereby the plurality of users are authenticated prior to accessing the matched data; which is also referred to as an optimum reservation preference. During the constantly updating processes of matching the dynamic changing service availabilities with the user preference set of services, the system creates updated user file elements or data strings for selection when a new location of the user is activated by an active communication from the user, which in turn generates a location signal).

Keough does not disclose and automatically cancel the reservation of the first room.

However, Marianko (US 20160180259 A1) [0399] Continuing with the example, in step 1130, system 100 determines if the second room is actually available. If there isn't another room available, system 100 would notify the organizer that there is no other rooms available in step 1135. The system 100 would then continue to send a command to control the associated preset resources 135 in step 1115 for room 101. As such, the reservation of the first room 101 is maintained. However, if the second room is available with a maximum capacity number of twenty-five in step 1130, system 100 notifies the organizer that the second room is available and requests the organizer to accept or reject the room in step 1133. The organizer may want to reject the second room for various reasons such as it would require too much effort to relocate the attendees. In that case, system 100 would maintain the reservation of the first room and notifies the organizer the reservation of the first room is maintained in step 1134. If the organizer does accept the second room, system 100 reserves the second room and cancels the first room in step 1140. Further, system 100 notifies the organizer that the second room has been reserved and the first room has been canceled in step 1140. The system 100 would then send a command to control the associated preset resources 135 in step 1115.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Marianko in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Keough does not disclose:
wherein the detection of the change in room availability is based on data obtained by an occupancy sensor associated with the second room.
However, Marianko discloses in Abstract Paragraph - ABTX:System and method for scheduling a meeting room includes accepting information defining a meeting type, which is associated with at least one preset resources. The method further includes displaying at least one preset parameter based on the meeting type including email address of attendees, receiving preset information from the at least one displayed preset parameter, automatically identifying and reserving a first room that is associated with a maximum capacity number by communicating with a scheduling server the availability of the at least one preset resources based on the received preset information, notifying the organizer of the first room, detecting a number of attendees physically presence in the first room during an attendance time period by utilizing at least one sensor, and sending at least one command to control at least one of the associated preset resources in response to a start time and end time.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Marianko in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Keough discloses:

detecting, after the reserving of the first room, a change in status for the first room; automatically initiating, in response to the detection of the change in status, a second search for at least a second room that is available during the first time period; automatically reserving the second room for use during the first time period, [0015] In one embodiment, system 10 relies on a high volume or streams of data 22 that provide signals to reservation data sorter 16, which then maintains a constant update of availability of one or more services. These services are also rapidly prioritizable in order to find best matches with the needs of various users. As the availability of the services change, which is likely to be at all times, then the data is automatically updated.; [0017] In another embodiment, a network-enabled system includes a server computer hosting unique data transmitted from the remote users and service providers. The system also includes a user communication device providing access to the server having a plurality of data matches for a preference set of services desired by the user. The server computer provides a user interface whereby the plurality of users are authenticated prior to accessing the matched data; which is also referred to as an optimum reservation preference. During the constantly updating processes of matching the dynamic changing service availabilities with the user preference set of services, the system creates updated user file elements or data strings for selection when a new location of the user is activated by an active communication from the user, which in turn generates a location signal.
Keough does not disclose and automatically canceling the reservation of the first room.
However, Marianko (US 20160180259 A1) [0399] Continuing with the example, in step 1130, system 100 determines if the second room is actually available. If there isn't another room available, system 100 would notify the organizer that there is no other rooms available in step 1135. The system 100 would then continue to send a command to control the associated preset resources 135 in step 1115 for room 101. As such, the reservation of the first room 101 is maintained. However, if the second room is available with a maximum capacity number of twenty-five in step 1130, system 100 notifies the organizer that the second room is available and requests the organizer to accept or reject the room in step 1133. The organizer may want to reject the second room for various reasons such as it would require too much effort to relocate the attendees. In that case, system 100 would maintain the reservation of the first room and notifies the organizer the reservation of the first room is maintained in step 1134. If the organizer does accept the second room, system 100 reserves the second room and cancels the first room in step 1140. Further, system 100 notifies the organizer that the second room has been reserved and the first room has been canceled in step 1140. The system 100 would then send a command to control the associated preset resources 135 in step 1115.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Marianko in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Keough does not disclose:
accessing a list of preferred rooms for the user; and causing to be displayed, to the user, a second room of the one or more rooms that is available for use during the first meeting event and is on the list of preferred rooms.
However, Hapse discloses in Description Paragraph - DETX (26):In one aspect of the present arrangements, the meeting server application 140 or the meeting client application 152 can suggest to the first recipient a meeting room that is available at the scheduled time of the meeting and prompt the first recipient to confirm a reservation for that meeting room. In another arrangement, the meeting server application 140 or the meeting client application 152 can present to the first recipient a list of meeting rooms available at the location associated with the first recipient at the scheduled time of the meeting. In one arrangement, the meeting rooms indicated in the list can be meeting rooms having a maximum capacity at least equal to the total number of recipients associated with the location with which the first recipient is associated.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hapse in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse(US 9727846), and further in view of Duggan (US 20160063449 A1), McNamara (US 20110106573 A1).

As per claim 14, Keough does not disclose:
wherein the first room criterion requires that the first room include one of a teleconferencing system, a minimum room capacity, and accessibility for persons with disabilities.

However,  McNamara (US 20110106573 A1) discloses in [0046] In some embodiments, weighting factors may be used for other purposes besides reducing the effects of statistical outliers. For example, weighting factors may be used to show a preference for one or more attendees. For instance, a high ranking member of an organization may be assigned a weighting factor greater than others to demonstrate a preference for his/her location in determining the reduced cost meeting room. Weighting factors may also be assigned to handicap attendees such that the distance they need to travel is potentially decreased. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McNamara in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keough (US 20020072940 A1), and further view of Hapse(US 9727846), and further in view of Duggan (US 20160063449 A1), and further in view of Marianko (US 20160180259 A1).

As per claim 16, Keough discloses:
detecting, after the reserving of the first room, a change in room availability for the first time period; automatically initiating, in response to the detection of the change in room availability, a second search for at least a second room that is available during the first time period; determining the second room is a better match with the first room criterion than the first room; automatically reserving the second room for use during the first time period, ([0015] In one embodiment, system 10 relies on a high volume or streams of data 22 that provide signals to reservation data sorter 16, which then maintains a constant update of availability of one or more services. These services are also rapidly prioritizable in order to find best matches with the needs of various users. As the availability of the services change, which is likely to be at all times, then the data is automatically updated.; [0017] In another embodiment, a network-enabled system includes a server computer hosting unique data transmitted from the remote users and service providers. The system also includes a user communication device providing access to the server having a plurality of data matches for a preference set of services desired by the user. The server computer provides a user interface whereby the plurality of users are authenticated prior to accessing the matched data; which is also referred to as an optimum reservation preference. During the constantly updating processes of matching the dynamic changing service availabilities with the user preference set of services, the system creates updated user file elements or data strings for selection when a new location of the user is activated by an active communication from the user, which in turn generates a location signal).
Keough does not disclose automatically canceling the reservation of the first room.
However, Marianko (US 20160180259 A1) discloses in [0399] Continuing with the example, in step 1130, system 100 determines if the second room is actually available. If there isn't another room available, system 100 would notify the organizer that there is no other rooms available in step 1135. The system 100 would then continue to send a command to control the associated preset resources 135 in step 1115 for room 101. As such, the reservation of the first room 101 is maintained. However, if the second room is available with a maximum capacity number of twenty-five in step 1130, system 100 notifies the organizer that the second room is available and requests the organizer to accept or reject the room in step 1133. The organizer may want to reject the second room for various reasons such as it would require too much effort to relocate the attendees. In that case, system 100 would maintain the reservation of the first room and notifies the organizer the reservation of the first room is maintained in step 1134. If the organizer does accept the second room, system 100 reserves the second room and cancels the first room in step 1140. Further, system 100 notifies the organizer that the second room has been reserved and the first room has been canceled in step 1140. The system 100 would then send a command to control the associated preset resources 135 in step 1115.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Marianko in the systems of Keough, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
January 28, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628